Next year, we will celebrate the seventy-fifth anniversary of the founding of the United Nations, which was born from the ashes of the Second World War to maintain peace and promote prosperity and human rights for future generations. The Organization was created to resolve differences, prevent violent conflicts, learn lessons from the past and meet international threats through cooperation. It was established to enable nations, no matter their size, to achieve these goals by acting together. The anniversary is an opportunity to celebrate many significant achievements — most recently, the 2030 Agenda for Sustainable Development, the Addis Ababa Action Agenda on Financing for Development, the Paris Agreement on Climate Change, and the sustaining peace agenda.
At the same time, the United Nations and other multilateral institutions, such as the World Trade Organization and the International Criminal Court, are increasingly being questioned. This is a disturbing trend that threatens to weaken international cooperation, accountability and our nations’ growth, trade and development.
The climate crisis is the defining issue of our time. Millions of young people are now demonstrating and demanding urgent action. Their commitment and engagement have inspired school strikes and protests around the world. They have left few of us unmoved. Their voice was raised, once again, loud and clear at last Saturday’s youth summit. We must not let them down. We cannot let them down.
To keep global warming under 1.5°C and prevent the most extreme impacts of climate change, we need to halve global emissions by 2030. Scientists, including the Intergovernmental Panel on Climate Change included, warn of devastating consequences if we do not take immediate action.
Climate change is a driver of conflict. Action is about the survival of our peoples and our nations. The world cannot afford the cost of inaction. The challenge facing us is enormous, but we can turn this challenge into an opportunity.
I would like to raise two main points. First, we need long-term policy at all levels. The European Union has put in place a legally binding climate framework, sending a clear message to the international community about our commitment. In Sweden, our Climate Act and net-zero emissions target also send a clear signal. But we can and will do more. Our goal is to be the first fossil-free welfare nation in the world. At the Climate Action Summit, together with India and the World Economic Forum, we announced the launch of the Leadership Group for Industry Transition. This initiative will speed up industry transition to pathways that will ensure that we deliver on the Paris Agreement and the 2030 Agenda. The role of trade and labour unions is essential in this transition.
Secondly, transforming financial flows is key. We are proud to see the commitment of our businesses and financial institutions to aligning with the goals of the Paris Agreement. Through our development cooperation, Sweden is investing in renewable energy, energy efficiency and climate-sensitive agriculture. We are the world’s leading per-capita contributor to the Green Climate Fund and have now decided to double that contribution.
Today, in many parts of the world, democracy is losing ground. Inequalities are growing. Social and economic gaps are feeding into nationalistic narratives. Anti-democratic forces are creating uncertainty and division. Corruption is a threat to democracy, to economic and social development, and to trade and investment. Together, we must do more to counter these forces because democracy is the bedrock of open and free societies, and of equality and prosperity. Democracy invites all citizens to take part in building sustainable societies and societies free from oppression. Sweden will increase its support for democratic and vibrant civil societies. Voices of democracy need our support.
Human rights around the world are under attack. We must act against all attempts to weaken the respect for human rights and restrict their universality. Sweden will continue to be a strong voice for lesbian, gay, bisexual and transgender rights. No one should suffer discrimination, violence or oppression because of their sexual orientation or gender identity.
Sweden will continue to champion the independence and integrity of the human rights system. Persecution of religious and other minorities occurs in many parts of the world, which is unacceptable. Sweden is strengthening efforts against anti-Semitism. Next year, we will host an international forum on Holocaust remembrance and combating anti-Semitism.
We will continue to protest when the freedom of expression is restricted, whether online or off, when journalists and media actors are silenced, and when human rights defenders are harassed or even killed.
I am proud to be the Foreign Minister in Sweden’s feminist Government and to pursue a feminist foreign policy. Gender equality is an issue that concerns us all. It is about human rights, democracy, development and peace and security for all. We are encouraged by the considerable advances made in certain areas, but progress remains uneven. Every day, in many parts of the world, women’s and girls’ rights are still being violated.
We are also witnessing growing opposition to women’s and girls’ human rights. This must stop. Every woman and girl should have the right to make her own decisions about her body and her life. These are basic human rights. Sexual and reproductive health and rights, including the right to safe and legal abortion, are fundamental human rights.
Next year marks the anniversaries of several gender-equality commitments. The tasks laid out in those commitments remain unfinished and need our urgent attention. Implementing the women, peace and security agenda and the Beijing Platform for Action is not only the right thing to do but it is also key to achieving sustainable peace and development. On International Women’s Day this year, Sweden and France launched a diplomatic initiative to combat trafficking and prostitution, focusing on reducing demand and protecting the victims of prostitution, in Europe and globally.
Empowering women and increasing their political and economic participation are crucial for global development. Sweden fully supports the ongoing efforts of the United Nations to mainstream a gender perspective throughout the United Nations system and its reform agenda. The Secretary-General’s determination to ensure gender parity in the Organization is an important part of these efforts.
In adopting the 2030 Agenda, we all committed to taking on significant responsibilities. I am pleased that the political declaration adopted earlier this week (resolution 74/4, annex) not only reinforces the 2030 Agenda, but also sets the course for faster action on the Sustainable Development Goals. The United Nations plays a central role in this endeavour. With the reforms initiated by the Secretary-General, the United Nations will become more effective and enable action on all 17 Sustainable Development Goals. Sweden will continue to allocate 1 per cent of its gross national income as official development assistance. At present, more than 50 per cent of this assistance is channelled to or through the multilateral system. This demonstrates our strong commitment to international cooperation and the importance we attach to the 2030 Agenda for our shared future.
I am encouraged by the high level of engagement from the business sector. Together, as partners, we will achieve the Goals. The business benefits of science-based climate action are clear. We look forward to the launch of the Global Investors for Sustainable Development Alliance in October.
Trade is an important tool for sustainable economic development and poverty reduction, and for the 2030 Agenda as a whole. We need more trade, not less. A strong rules-based and transparent multilateral trading system is vital. Support to developing countries to increase their capacity for international trade is also crucial. Free trade is a powerful engine for growth. We need to make growth sustainable and inclusive and to promote decent work for all. Sweden will continue to be an active partner in the Global Deal for Decent Work and Inclusive Growth partnership, with its vision of a world of decent work and inclusive growth that guarantees workers’ rights.
Security must be built collectively. Current security threats leave no nation or person untouched. Sweden’s membership in the Security Council focused on conflict prevention, early action and respect for international law. Our membership has ended but our commitment is ongoing.
This week, Sweden co-hosted a meeting with key partners in support of peace in Yemen, based on the Stockholm Agreement. The United Nations-led process is key. We emphasize that international law must be respected. International law serves as a basis for conflict resolution and prevention, as in the case of Israel and Palestine. An end to the occupation together with a two-State solution within secure and mutually recognized borders is the only way to resolve this conflict.
The illegal annexation of Crimea and Sevastopol and the aggression in eastern Ukraine challenge core principles of international law. We will continue to work with international partners until Ukraine’s territorial integrity and sovereignty have been fully restored.
The Security Council needs to adopt a comprehensive approach to peace, and to include new risks, such as climate change, on its agenda.
We are a year away from the fiftieth anniversary of the adoption of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the cornerstone of the global nuclear-disarmament and non-proliferation regime. The Treaty has been successful in preventing the spread of nuclear weapons. However, the deteriorating international security environment has once again increased the threat of the use of nuclear weapons.
The situation on the Korean peninsula remains a cause for concern. We must continue to pursue our common goal of complete, verifiable and irreversible denuclearization and of peace and reconciliation on the Korean peninsula through diplomatic means.
We need full implementation of the Joint Comprehensive Plan of Action. We must act urgently and pursue dialogue to restore trust, which is presently lacking in this part of the international arena.
The termination of the Intermediate-Range Nuclear Forces Treaty, essentially as a result of Russian non-compliance, is a further setback. In June, Sweden, together with 15 countries from various regions, launched a nuclear-disarmament initiative. This initiative aims at building political support for a successful outcome of the NPT Review Conference in 2020. Concrete measures to reduce nuclear risk and increase transparency can serve as stepping stones and unlock disarmament diplomacy. Full and constructive engagement by nuclear-weapon States will be a necessary ingredient if we wish to move forward.
The International Atomic Energy Agency is an essential part of the NPT. On 23 September, Sweden took over as Chair of the Agency’s Board of Governors for the 2019-2020 period. We are honoured to shoulder this great responsibility in these challenging times.
Millions of people are struggling to survive and live just another day. Currently over 140 million people need life-saving humanitarian assistance, most of whom are women and girls. Sweden is proud to be one of the largest contributors of humanitarian assistance in the world in order to save lives and ease human suffering. We stand behind the Secretary-General’s vision that tensions and crises can be prevented from escalating into major conflicts.
The role that the United Nations plays in resolving conflicts, through political and diplomatic efforts or peace operations, is crucial for securing inclusive and sustainable peace. Post-conflict reconstruction can be successful only when all segments of society are included. This is especially important when it comes to women’s participation. We are firmly committed to supporting the Secretary-General’s initiative to strengthen peacekeeping. We will continue our engagement in the United Nations Multidimensional Integrated Stabilization Mission in Mali and other peace operations.
The late poet Claes Andersson once wrote: “Fear those who say they only want to be left alone — for they fear no means.” History has shown us that isolationism, populism and nationalism are all paths to failure. Sweden’s foreign policy rests firmly on democracy, international law, respect for human rights, gender equality, a humanitarian perspective, and free, fair and sustainable trade.
The United Nations system is a global public good, and it is in our shared strategic interest to keep investing in it. The long-term gains are far greater than any short-term costs. The prosperity of one nation is not part of a zero-sum game in which nations either win or lose. On the contrary, we can and must choose a path that will ensure that we continue to rise together.